The opinion of the court was delivered by
Mr. Chief Justice Simpson.
The question upon which this appeal turns is, Avhether his honor, the Circuit Judge, transcended in his charge the constitutional limit prescribed in art. IV., section 26, of the Constitution, Avhich provides: “That judges shall not charge juries in respect to matters of fact, but may state the testimony and declare the law.” We have construed this section to mean (State v. Jenkins, 21 S. C., 595; Woody v. Dean, 24 S. C., 503), that while trial judges may state the testimony and so arrange it as to enable the jury to apply it to *255the legal points involved, yet that they cannot convey to the jury, either expressly or impliedly, their opinion as to the force and effect of said testimony upon any question of fact at issue between the parties. In other words, that the jury must be left perfectly free in reaching a conclusion upon the testimony introduced, untrammelled by any intimation from the judge as to whether a certain fact at issue has been proved or not. Whether this is a wise provision or not, and whether it best subserves the interests of the country in the administration of justice or not, is not a question to be considered by the courts. It is in the constitution, the organic law of the government, and it cannot be disregarded.
In this case the three questions of fact at issue were (as stated by his honor in his charge), 1st. Did the defendant, Howell, and the other defendant, Hipp, being there and acting with him, strike Mr. Wallace over the head with a club ? 2d. Was the club a deadly weapon ? And 3d. Was there any evidence of justification ? The entire charge is in the “Case,” and should be reported. Without specifying particularly the portions of the charge in which we think his honor transcended the constitutional boundary, 'we think it is sufficient to say, that upon the first contested fact mentioned, and also upon the third, his honor pretty clearly intimated his opinion- in the earnestness of the charge, that the defendants struck the blow complained of, and that they had no cause for the violence used ; and, further, that Wallace’s explanation of his conduct was worthy of belief, and should control. Under these circumstances we think that the defendants are entitled to a new trial. And to this end,
It is the judgment of this court, that the judgment of the Circuit Court be reversed.